DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application
filed in South Korea on 12/02/2019. It is noted, however, that applicant has not filed a certified
copy of the translated application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/04/2020 was filed after the mailing date of the application on 11/04/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
			
Specification
	The Specification was received on 11/04/2020. The Specification is acceptable.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Onishi et al (US5198520, filed 03/211991) and Saito et al (US 2014/0193632, filed 08/31/2012).
Regarding Claim 1, Onishi teaches a set of compositions containing alkali-soluble polysiloxanes, photoactive compounds, and solvents that can be used in creating resists (Abstract). More specifically, Onishi teaches a set of polymers having the structures (I), (II), and (III) as shown below:

    PNG
    media_image1.png
    190
    340
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    161
    320
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    141
    320
    media_image3.png
    Greyscale

Wherein R1-R3 may be a hydrogen, a substituted or unsubstituted alkyl group having 1-10 carbon atoms, or a substituted aryl group with 6 to 14 carbon atoms, R4 may be an alkyl group having 1-10 carbons, and each R5-R9 may be a hydroxyl group, hydrogen, alkoxy group having 1-10 carbons, alkylene group having 1-10 carbons, or a substituted or nonsubstituted phenylene group with 6 to 14 carbons (Specification, Column 6 Line 22 to Column 7 Line 46); 
R10 may be an alkyl, allyl, aryl, vinyl, or siloxy group having 1-10 carbon atoms, and R11-R15 may each independently be a hydrogen, halogen, a substituted alkyl group of 1-10 carbons, or a substituted aryl group (Column 12 Lines 7 to 34); 
R16 may be an alkyl group of 1-10 carbons or an aryl group of 6 to 19 carbons, R17-R21 independently a carboxyl or phenyl group (one must be one of these two groups), hydrogen, halogen, or substituted alkyl such as an alkoxy with 1-10 carbons, or an aryl group having 6-14 atoms, and R22-23 may be a vinyl, allyl, alkyl with 1-10 carbons, or a substituted aryl group of 9-16 carbons (Column 16 Line 18 to Column 23 Line 62). More generally, Onishi teaches that the substitution of these moieties labeled R may be any substitution that does not interfere with the alkali solubility of the polymer.
Saito teaches a composition having an alkali-soluble resin with an acid value of 10-200mg/g KOH, a photosensitive compound acting as a photopolymerization initiator, a photopolymerizable unsaturated-double bond compound as part of either the alkali soluble silicone or other alkali soluble resin or separate from either (Specification [0014]), and having a photosensitive alkali-soluble resin formed of a siloxane copolymer polymerized from silane monomers having one of three chemical formulas A-1 (Formula I), A-2 (Formula II), and A-3 (Formula III) as depicted below:

    PNG
    media_image4.png
    50
    640
    media_image4.png
    Greyscale

wherein R1 is a monovalent organic group containing a carboxyl group or a dicarboxylic acid anhydride group and having a carbon number of 4 to 20, R2 is a methyl group, each R3 is independently at least one monovalent organic group selected from the group consisting of a methoxy group, an ethoxy group, a propoxy group and an isopropoxy group, a hydroxyl group or chloro group (Cl), and a is an integer of 0 or 1 (Specification, Pg. 5, Pgph 5); 

    PNG
    media_image5.png
    53
    619
    media_image5.png
    Greyscale

wherein each of R4 and R5 is independently a group containing a photopolymerizable unsaturated double bond group or a polymerizable cyclic ether bond group and having a carbon number of 2 to 20, an aryl group having a carbon number of 6 to 20, an alkylaryl group having a carbon number of 2 to 20, an alkyl group having a carbon number of 1 to 20, which may be substituted with a mercapto group or an amino group, a cycloalkyl group having a carbon number of 5 to 20, or a group containing a carboxyl group or a dicarboxylic acid anhydride group and having a carbon number of 4 to 20. R4 and R5 may be the same or different and may be bonded to each other through a covalent bond, each R3 is independently at least one monovalent organic group selected from the group consisting of a methoxy group, an ethoxy group, a propoxy group and an isopropoxy group, a hydroxyl group or Cl, b is an integer selected from 0 to 2, c is an integer of 0 or 1, but b+c does not exceed 2 (Specification, Pag 5, Pgph.6);

    PNG
    media_image6.png
    38
    636
    media_image6.png
    Greyscale

	wherein each R6 is independently an aryl group having a carbon number of 6 to 20, an alkylaryl group having a carbon number of 2 to 20, an alkyl group having a carbon number of 1 to 20. or a cycloalkyl group having a carbon number of 5 to 20, and a plurality of R6 may be the same or different and may be bonded to each other through a covalent bond. 
Saito teaches in [0107] that the resin may be polymerized from just A-1 and A-2, and in [0118-0121] that it may be polymerized from A-1, A-2, and A-3.  Specific preferred embodiments of these monomers are taught, such as: Phenyltrimethoxysilane, diphenyldimethoxysilane, and methyltrimethoxysiloxane; diphenylsilanediol, and phenyltriethoxysilane. Saito also teaches a method of synthesis using the monomers A-1, A-2, and A-3, for example in Synthesis Example 7. Herein, Saito teaches a method of combining siloxane monomers in a flask with propylene glycol monomethyl ether acetate (PGMEA), water, and hydrochloric acid as a catalyst in order to create polysiloxane resins from siloxane monomers. Saito additionally teaches in embodiment 7 of the taught siloxane resin where the mol fractions of two structural units phenyltrimethoxysilane (mapping onto claimed structural unit n) and 3-methacryloxypropylmethyldimethoxysilane (mapping onto claimed structural unit m) is 0.65 and 0.35 respectively.
It would have been obvious before the effective filing date of the claimed invention to combine a siloxane copolymer, a photoactive compound, and a solvent as taught by Onishi and Saito to arrive at the claimed invention. A person of ordinary skill in the art before the filing date would have recognized the tunability of the side groups on the polysiloxane polymers taught by Onishi and with the teachings from Saito could have selected specific silane monomers to use in Saito’s method to arrive at the claimed siloxane copolymer. As Saito discloses specific molar amounts of reagents to use (as in Example 7), a person of ordinary skill would have been able to target a polymer composition containing specific mole fractions of each structural unit present in the structure, and would also recognize that varying the mole fractions of such structural units would constitute routine experimentation to optimize a result-effective variable such as the solvent compatibility or rheological properties of the resin(s) created.
 
Regarding Claim 2, Onishi teaches a composition comprising a photoactive compound, a solvent, and a polysiloxane copolymer as described above – particularly with regards to formulas (I) and (III). Of particular interest is formula (I) – which as taught may comprise a copolymer structure where R1-R3 are substituted or nonsubstituted aryl rings with 6-14 carbon atoms. Onishi goes on to give preferred embodiments of R1-R3 – however, preferred embodiments outlined in a prior art reference are not the only teachings of a reference. As polymer as taught in formula (I) wherein R1 is a phenyl group, R2 is a phenyl group, and R3 is a phenoxy group would map onto the claimed invention, as per mole of each structural unit there would be 1 phenyl group. 
	Saito also teaches a siloxane copolymer polymerized from combinations of monomers A-1, A-2, and A-3 using a synthetic method described above with regards to claim 1. Selecting a set of monomers such as diphenylmethoxysilane and phenyltriethoxysilane would generate a set of polymers with a structural unit containing two phenyl groups and another structural unit containing one phenyl group. As such there would be 1.5 moles of phenyl groups per mole of Si atoms in the resultant polymer (3 Ph:2 Si).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Onishi and Saito to identify a siloxane copolymer with a specific moiety of interest as taught by Onishi or Saito and optimize the synthesis of the polymer so that it contained a specific molar ratio of that moiety (the phenyl group) using the method described by Saito. The phenyl group, being an aromatic group, lends physical and chemical properties to the polysiloxanes that are different than another group such as a methyl or a thiol – it would have been obvious for a person having ordinary skill in the art to recognize this fact and select the phenyl group out of a list of possible moieties to try substituting onto a polysiloxane’s Si atoms in the backbone. From there, optimizing the ratio of Si atoms to phenyl groups to enhance the properties of the resultant phenyl-substituted polysiloxanes constitutes routine experimentation for optimizing a result-effective variable such as the solvent compatibility or stiffness of the resin(s) created. 

Regarding Claim 3, Onishi teaches a molecular weight of 2000 Da to 500,000 Da of preferred siloxanes, outside the range of the claimed invention (Specification, Column 7, Lines 47-50). 
	This limitation is met by Saito, who claims that the weight average molecular weight of the alkali-soluble siloxane resin A should be 500 or more, preferably 800 or more and preferably under 10,000 (Specification, [0091]).
	Onishi is silent on acid values, but Saito teaches that the siloxane resin A preferably has an acid value ranging from 10-200 mgKOH/g. Saito additionally teaches that a second resin B may have the same preferred range of values and that the ratio of acid values of A to B (A/B) should be between 0.1 and 5.0. Although Saito does not explicitly state an acid value of the siloxane resin A below 10mgKOH/g, in cases where the resin B has an acid value at the lowest bounds of the preferred range (Acid Value B = 10mgKOH/g) the acid values of siloxane resin A permittable within the ratio of values A/B will range from 1mgKOH to 20mgKOH/g. 
	It would have been obvious before the effective filing date of the claimed invention to use the teachings of Saito (molecular weight values and acid values) into the composition taught by Onishi. A person having ordinary skill in the art would recognize that the properties of a polymer may vary with molecular weights and as such choosing polymers within a range would be standard experimentation with design to optimize a result effective variable such as the stiffness or flow-ability of the resultant composition or the solubility of the polymers at hand in a given solvent. The same may be applied to acid values – a person having ordinary skill in the art would have been able to recognize the acid value as a parameter that can be optimized and been able to so choose polysiloxanes having desired acid values even if such acid values were not listen in preferred embodiments. Preferred embodiments are not the only teaching of a reference. Since Saito discloses a mathematical formula describing the ratio of acid values that is preferred, it is within the ability of a person having ordinary skill to use that formula to arrive at embodiments A or B having individual acid values that are not explicitly disclosed but yet still meet the preferred acid value ratio. 

Regarding Claim 4, Onishi teaches embodiments that are in excess of the claimed range of weight percents of polysiloxane resin present in the photosensitive composition when excluding solvent volume (Specification, Columns 28 – 45).
This limitation is met by Saito, who teaches in [0091] that the siloxane component of the composition is preferably between 1% and 98% of the amount of solid content (content ignoring the solvent) present in the final composition, but may is not particularly limited and may be arbitrarily selected according to desired film thickness or usage. 
This weight range overlaps the claimed range, but a person having ordinary skill in the art before the filing date of the claimed invention would have found it obvious to extend the range taught by Saito to include fractional percents (0.1, 0.2%, and so on) of the siloxane component taught. As such, the invention as claimed in claim 4 is rendered obvious. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of “50 to 100 Angstroms” considered prima facie obvious in view of prior art reference teaching that “for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms].” The court stated that “by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.”). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of Amer.v.Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).

Regarding Claim 5, Onishi is silent on the presence of a siloxane coupling agent or binding agent in the taught compositions. 
	This limitation is met by Saito, who teaches a silane binding agent (J) to enhance the adherence of the cured film to the substrate after exposure and development of the photosensitive alkali-soluble siloxane resin. Saito teaches the list of silanes and siloxanes in the Specification [0260-2061], including but not limited to: 3-(meth)acryloxypropylmethyldiethoxysilane,p-styryltrimethoxysilane, p-styryltriethoxysilane, p-(1-propenylphenyl)trimethoxysilane, p-(1-propenylphenyl) triethoxysilane, p-(2-propenylphenyl)trimethoxysilane, p-(2-propeny -1-phenyl)triethoxysilane, 3-glycidoxypropyltrimethoxysilane, N-phenyl-3-aminopropyltrimethoxysilane, and N-phenyl-3-aminopropyltriethoxysilane. 
	Additionally, any of the siloxane species mentioned in the monomer species taught by Saito referenced in regard to Claim 1 could be used in the production of a binding agent as taught by Saito here. The ability of the coupling agent (binder) to serve as such is reliant on the presence of a hydrolysable moiety in the siloxane (or silane) such as those having an -OR group (where R is any organic group or a hydrogen) – of which the monomers disclosed by Saito contain such moieties and thus they may be used as such independently of their function as monomers for the siloxane copolymers disclosed above. 
	As such, it would have been obvious before the effective filing date of the claimed invention for a person having ordinary skill in the art to incorporate a siloxane based binding agent into a composition for forming a film to optimize the properties of said film – be they adhesion to a substrate, stiffness, or pattern resolution post-development. The siloxanes taught by Saito would be viewed by a person having ordinary skill in the art as obvious to use for such a purpose on account of their inherent chemical properties, and would have been able to pick and choose individual or groups of the taught siloxanes to arrive at a binding agent to be added to a composition of choice.

Regarding Claim 7, Onishi discloses a photosensitive resin, but does not teach the presence of a photopolymerizable compound having a double bond. 
	This limitation is met by Saito, who teaches a composition having a polysiloxane resin A and a separate photosensitive resin B which each may have photopolymerizable moieties attached, or a separate photopolymerizable compound having an unsaturated double bond (Specification [0018]). Saito discloses in [[0235] to [0238] a list of the compounds considered of this type to be used in the taught composition.
	It would have been obvious before the filing date of the claimed invention to combine the teachings of Onishi and Saito to arrive at the claimed invention. A person having ordinary skill in the art at the time would be able to recognize the benefits of having a photopolymerizable compound present – one that could polymerize and add strength to the resultant film as a result of light exposure, thus having an advantage over the properties of a film lacking the photopolymer or a film made entirely of the photopolymer. 

Regarding Claim 8, Onishi teaches that the resist materials disclosed may be used in creating films for two-layered resist patterns (Abstract). Onishi does not explicitly teach a curing step. 
	This limitation is met by Saito, who discloses that the composition taught may be cured by baking it (Specification, [0283]) at 330 degrees Celsius for three hours.
	The production of a cured film is standard practice in the art as taught by Saito and as such it would have been obvious before the effective filing date of the claimed invention to use the compositions taught by Onishi and Saito in the production of a cured film. 

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Onishi et al (US5198520, filed 03/211991) and Saito et al (US 2014/0193632, filed 08/31/2012), and further in view of Hosaka et al (US 5405720, filed 02/15/1994).
Regarding Claim 6, Onishi teaches the use of 1,2-quinonediazide 4-sulfonic acid esters in its embodiments and in specification (Specification Column 8, Lines 13-16) – specifically di (1,2-naphthoquinone-2-diazido-5-sulfonic acid)-2,3,4-trihydroxybenzophenone ester (Example 25) and a naphthoquinonediazidosulfonic acid ester of quercetine (Example 35).
Saito is silent on the use of quinonediazide sulfonic acid esters in the composition taught. This limitation is overcome by Hosaka, who discloses an entire range of quinonediazide sulfonates including: 1,2-benzoquinonediazide-4-sulfonic acid esters, 1,2-naphthoquinonediazide-4-sulfonic acid esters, 1,2-naphthoquinonediazide-5-sulfonic acid esters, 1,2 -naphthoquinonediazide-6-sulfonic acid esters, 1,2-naphthoquinonediazide-8-sulfonic acid esters and the like. A specific list is disclosed in the Specification in Column 4, Line 30 to Column 6, Line 2.
It would have been obvious before the effective filing date of the claimed invention to combine the taught quinonediazide sulfonates from Onishi and Hosaka with the taught resins of Onishi and Saito to arrive at the claimed invention. Such a combination constitutes a known material (a siloxane-based resin) being combined with another known material (a quinonediazide sulfonate) to achieve a predictable result – a developable photosensitive resin composition having those two components.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Onishi et al (US5198520, filed 03/211991) and Saito et al (US 2014/0193632, filed 08/31/2012), and further in view of Hou (US 2019/0305059, filed 10/19/2019).
Regarding Claim 9, Onishi and Saito teach a cured film as discussed in claim 8. 
	Onishi and Saito do not teach that the cured film may be used as the pixel defining film of an organic light emitting device and a quantum dot light emitting device. 
	This limitation is met by Hou, who discloses a pixel definition layer that contains a material layer that may be a polysiloxane (Claim 15), and that the pixel defining layer may be applied to an inorganic electroluminescent material such as a quantum-dot luminescent material (as in a QLED) or an organic material as in an OLED (Specification Column 11, Lines 20-46).
	It would have been obvious before the effective filing date of the claimed invention to take the film as disclosed by Onishi and Saito and used it in a QLED or OLED as taught by Hou to take advantage of the physical properties and chemical properties of a film comprising a polysiloxane and other additives such as durability and optical transparency. A person having ordinary skill in the art would have recognized the durability and optical properties of such a film as advantageous in a device that involves the transmission of light – an opaque material would not work in such an application but a material that is not durable would risk damage during processing.
	



Conclusion
No claim is allowed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW PRESTON TRAYWICK whose telephone number is (571)272-	2982. The examiner can normally be reached Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.P.T./Examiner, Art Unit 1737  				/DUANE SMITH/                                                                                   Supervisory Patent Examiner, Art Unit 1737